DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees.  A nonstatutory double patenting rejection is appropriate where the claims at issue are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); and In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on a nonstatutory double patenting ground provided the reference application or patent either is shown to be commonly owned with this application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b).
The USPTO internet Web site contains terminal disclaimer forms which may be used.  Please visit http://www.uspto.gov/forms/.  The filing date of the application will determine what form should be used.  A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission.  For more information about eTerminal Disclaimers, refer to http://www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.  

Claims 1-6, 8-12, 14, 15, 17-20 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12-14, 16, 17 of U.S. Patent No. 11302600, in view of Rivera (USPGPUB DOCUMENT: 2018/0331011, hereinafter Rivera).   

	Regarding claim 1, claim(s) 1 of U.S. Patent No. 11302600 recited “a semiconductor device, comprising: a circuit substrate, a semiconductor package disposed on the circuit substrate, and a metallic cover, disposed over the semiconductor package and over the circuit substrate, the metallic cover comprising: a lid overlying the semiconductor package; and outer flanges, disposed at edges of the lid, connected with the lid, extending from the lid towards the circuit substrate, and facing side surfaces of the semiconductor package, wherein the semiconductor device further comprises: a support disposed between the outer flanges and the circuit substrate, a first adhesive bonding the support to the circuit substrate, and a second adhesive disposed on an opposite side of the support with respect to the first adhesive and bonding the support to the outer flanges, wherein a first region of the lid that is located over the semiconductor package is thicker than a second region of the lid that is located outside a footprint of the semiconductor package, and an elastic modulus of the first adhesive is greater than an elastic modulus of the second adhesive.

Claim(s) 1 of U.S. Patent No. 11302600 does not recite an encapsulated semiconductor die 

Rivera discloses an encapsulated semiconductor die (16)[0014]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Rivera to the teachings of Claim(s) 1 of U.S. Patent No. 11302600 in order to have improved heat spreader lids and package assemblies[0005, Rivera]




Regarding claim 2, claim(s) 1, 2 of U.S. Patent No. 11302600 and Rivera recited further comprising a thermal interface material disposed between the lid and the semiconductor package and contacting the first region of the lid.

Regarding claim 3, claim(s) 1, 3 of U.S. Patent No. 11302600 and Rivera recited wherein a thickness of the lid gradually becomes smaller from the first region to the second region

Regarding claim 4, claim(s) 1, 4 of U.S. Patent No. 11302600 and Rivera recited wherein an outer surface of the lid is substantially flat.

Regarding claim 5, claim(s) 1, 4 , 5 of U.S. Patent No. 11302600 and Rivera recited wherein an inner surface of the lid opposite to the outer surface includes a section oblique with respect to the outer surface

Regarding claim 6, claim(s) 1 of U.S. Patent No. 11302600 and Rivera recited the semiconductor structure of claim 1, wherein the support is located right below the outer flanges and surrounds the encapsulated semiconductor die.


Regarding claim 8, claim(s) 6 of U.S. Patent No. 11302600 recited “a semiconductor device, comprising: a circuit substrate; a first semiconductor package disposed on the circuit substrate; and a metallic cover disposed over the circuit substrate and covering the first semiconductor package, the metallic cover comprising: a lid, horizontally extending over the first semiconductor package and the circuit substrate; and outer flanges, connected with the lid, vertically extending from the lid towards the circuit substrate, and overlying a periphery of the circuit substrate, wherein the lid has grooves formed therein, in a region directly facing the circuit substrate, and the grooves extend along side surfaces of the first semiconductor package and are configured to allow for at least some relative motion between the lid and the outer flanges, wherein a first groove of the grooves extends along a first direction, a second groove of the grooves extends along a second direction different than the first direction, and the first groove and the second groove intersect to extend across and beyond each other.

Claim(s) 6 of U.S. Patent No. 11302600  does not recite a first encapsulated semiconductor die 

Rivera discloses a first encapsulated semiconductor die (16)[0014]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Rivera to the teachings of Claim(s) 1 of U.S. Patent No. 11302600 in order to have improved heat spreader lids and package assemblies[0005, Rivera]

Regarding claim 9, claim(s) 6, 7 of U.S. Patent No. 11302600  and Rivera recited wherein the first groove and a third groove of the grooves extend along a pair of opposite side surfaces of the side surfaces.

Regarding claim 10, claim(s) 6, 7, 8 of U.S. Patent No. 11302600  and Rivera recited wherein the second groove intersects the first groove and the third groove

Regarding claim 11, claim(s) 6, 7, 8 of U.S. Patent No. 11302600  and Rivera recited the semiconductor structure of claim 8, further comprising a second encapsulated semiconductor die disposed on the circuit substrate beside the first encapsulated semiconductor die, wherein the grooves further include a third groove and a fourth groove extending parallel to the first groove and extending along opposite side surfaces of the second encapsulated semiconductor die.

Regarding claim 12, claim(s) 6, 7, 8, 9, 10 of U.S. Patent No. 11302600  and Rivera recited further comprising an inner flange extending from the lid toward the circuit substrate and separating the first groove from the third groove

Regarding claim 14, claim(s) 6, 12 of U.S. Patent No. 11302600  and Rivera recited wherein the first groove is formed on an inner surface of the lid, and a third groove is formed on an outer surface of the lid and is vertically aligned with the first groove.

Regarding claim 15, claim(s) 6, 12 of U.S. Patent No. 11302600  and Rivera recited the semiconductor structure of claim 8, wherein the lid has an inner surface (18/20 in Fig 2)[0015,0018 of Rivera] and an outer surface opposite to the inner surface, and the inner surface includes a section oblique with respect to the outer surface (intersection between 18 and 20 on the inner surface is substantially angled or slanted and may therefore be interpreted as oblique).

Regarding claim 17, claim(s) 13 of U.S. Patent No. 11302600 recited “a manufacturing method of a semiconductor device, comprising: connecting a semiconductor package to a circuit substrate, whereby the semiconductor package is disposed on the circuit substrate; disposing a first adhesive along edges of the circuit substrate; arranging a metallic cover over the semiconductor package and the circuit substrate, wherein the metallic cover comprises a lid and outer flanges disposed at edges of the lid and connected with the lid, wherein the metallic cover is arranged to have the lid overlying the semiconductor package and the outer flanges extending from the lid towards the circuit substrate, facing side surfaces of the semiconductor package; and bonding the metallic cover to the circuit substrate, wherein a first region of the lid that is located over the semiconductor package is thicker than a second region of the lid that is located outside a footprint of the semiconductor package, and wherein bonding the metallic cover to the circuit substrate comprises: bonding a support on the first adhesive; and bonding the outer flanges to the support via a second adhesive, wherein an elastic modulus of the first adhesive is greater than an elastic modulus of the second adhesive.

Claim(s) 13 of U.S. Patent No. 11302600 does not recite an encapsulated semiconductor die

Rivera discloses an encapsulated semiconductor die (16)[0014]

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Rivera to the teachings of Claim(s) 1 of U.S. Patent No. 11302600 in order to have improved heat spreader lids and package assemblies[0005, Rivera]



Regarding claim 18, claim(s) 13, 14, 16 of U.S. Patent No. 11302600 and Rivera recited wherein multiple semiconductor packages are connected to the circuit substrate, the metallic cover further includes an inner flange disposed in between a pair of adjacent semiconductor packages, and the method further comprises: disposing a third adhesive in between the pair of adjacent semiconductor packages; and bonding the inner flange to the circuit substrate via the third adhesive, so that the second region extends on a side of a first semiconductor package of the pair of adjacent semiconductor packages on one side of the inner flanges, and a third region of the lid thinner than the first region of the lid extends on a side of a second semiconductor package of the pair of adjacent semiconductor packages at an opposite side of the inner flanges with respect to the second region.

Regarding claim 19, claim(s) 13, 17 of U.S. Patent No. 11302600 and Rivera recited further comprising disposing a thermal interface material on the semiconductor package before bonding the metallic cover.

Regarding claim 20, claim(s) 13 of U.S. Patent No. 11302600 and Rivera recited the manufacturing method of claim 17, wherein the lid has a first thickness at a first region and a second thickness at a second region, and the first thickness is larger than the second thickness.


Claims 7, 13 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 6-10 of U.S. Patent No. 11302600 and Rivera in view of Thanu (US PG Pub. No. 2018/0350712, hereinafter Thanu).  

Regarding claim 7, claim(s) 1 of U.S. Patent No. 11302600 and Rivera recited the semiconductor structure of claim 1, 

Claim(s) 1 of U.S. Patent No. 11302600 and Rivera does not recite wherein the lid further includes an inner flange bonded to the circuit substrate through a third adhesive.

Thanu discloses in Fig 1 wherein the lid further includes an inner flange (170) bonded to the circuit substrate (110) through a third adhesive (176/178).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Thanu to the teachings of Claim(s) 1 of U.S. Patent No. 11302600 and Rivera in order to avoid creating high thermal stress zones[0003, Thanu]

Regarding claim 13, claim(s) 6, 7, 8, 9, 10 of U.S. Patent No. 11302600  and Rivera recited the semiconductor structure of claim 12, 

Claim(s) 6, 7, 8, 9, 10 of U.S. Patent No. 11302600  and Rivera do not recite wherein the inner flange is bonded to the circuit substrate through an adhesive.

Thanu discloses in Fig 1 wherein the inner flange(170) is bonded to the circuit substrate (110) through an adhesive (176/178).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Thanu to the teachings of Claim(s) 6, 7, 8, 9, 10 of U.S. Patent No. 11302600 and Rivera in order to avoid creating high thermal stress zones[0003, Thanu]



Claims 16 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 6, 12 of U.S. Patent No. 11302600 and Rivera in view of Shirley (US PG Pub. No. 2013/0320517, hereinafter Shirley).   


Regarding claim 16, claim(s) 6, 12 of U.S. Patent No. 11302600  and Rivera recite the semiconductor structure of claim 15, 

Claim(s) 6, 12 of U.S. Patent No. 11302600  and Rivera do not recite wherein the metallic cover includes rounded outer corners between the outer surface of the lid and the outer flanges.

Shirley discloses in Fig 2 wherein the metallic cover includes rounded outer corners between the outer surface of the lid (24) and the outer flanges (28).

It would have been obvious to one of ordinary skill in the art before the effective filling date of the invention to apply the teachings of Shirley to the teachings of Claim(s) 6, 12 of U.S. Patent No. 11302600  and Rivera in order to facilitate heat flow between the semiconductor die and the lid [0001, Shirley]

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PATRICIA D VALENZUELA whose telephone number is (571)272-9242. The examiner can normally be reached Monday-Friday 10am-6pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Allen Parker can be reached on 303-297-4722. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/PATRICIA D VALENZUELA/Primary Examiner, Art Unit 2819